J-S54022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TRAVIS A. DEGROOT                          :
                                               :
                       Appellant               :   No. 156 MDA 2020

      Appeal from the Judgment of Sentence Entered December 19, 2019
     In the Court of Common Pleas of Luzerne County Criminal Division at
                       No(s): CP-40-CR-0003467-2018


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                           FILED MARCH 25, 2021

       Travis A. DeGroot appeals from the judgment of sentence entered

following his jury trial convictions for Delivery of a Controlled Substance,

Possession with Intent to Deliver (“PWID”), Criminal Use of a Communication

Facility, Possession of a Controlled Substance, and Possession of Drug

Paraphernalia.1 DeGroot argues the Commonwealth presented insufficient

evidence to support the verdict, his Sixth Amendment right to confront

witnesses was violated because a confidential informant did not testify at trial,

and the trial court imposed an illegal sentence. We affirm.

       In October 2018, DeGroot was charged with the above offenses. The

court held a jury trial in October 2019.


____________________________________________


135 P.S. §§ 780-113(a)(30), 780-113(a)(30), 18 Pa.C.S.A. § 7512(a), 35
P.S. §§ 780-113(a)(16), and 780-113(a)(32), respectively.
J-S54022-20



      Wilkes-Barre Police Officer Jeffrey Ference testified that on May 22,

2018, he was working in an anticrime unit on a narcotics case, and was

working jointly with the Pennsylvania State Police. N.T., 10/22/19, at 50-51.

On that date, the police officers were working with a confidential informant

(“CI”) and conducted a search of the CI to make sure that the only money the

CI had on his or her person would be the pre-recorded buy money, and that

the CI had no drugs or contraband. Id. at 52, 54. After searching the CI, the

police provided the CI with approximately $400 in pre-recorded buy money.

Id. at 57-58.

      The CI made a phone call to a male known to the CI as “DS.” Id. at 55.

Officer Ference was present when this call was made, and the call was on

speaker phone. Id. Officer Ference testified that there was a male voice at

the other end of the phone line, and that DS and the CI arranged a meeting

at a Turkey Hill convenience store where they agreed that the CI and DS would

exchange money for narcotics. Id. Officer Ference and the CI discussed a

predetermined signal—the CI removing his hat—that the CI would use when

the exchange of money for narcotics had occurred. Id. at 55-56.

      At this point, DeGroot objected, claiming the officer was “testifying what

the CI basically said or did. If [DeGroot did not have] a chance to cross

examine [the CI], that’s unconstitutional.” Id. at 58-59. The court overruled

the objection.

      Officer Ference testified that the police drove the CI to the Turkey Hill,

and the police set up surveillance in the area. Id. at 56, 60. “After a brief wait,

                                       -2-
J-S54022-20



a maroon minivan pulled into the parking lot” and the CI entered the rear

passenger side of the vehicle. Id. at 60. A woman was driving the minivan,

and a man was in the front passenger seat. Id. Officer Ference identified the

man as DeGroot. Id. Officer Ference observed the CI interacting with DeGroot,

and saw a hand-to-hand transaction occur. Id. at 61. Officer Ference testified

that when the CI was in the vehicle, it traveled less than a quarter mile, the

female’s hands were on the wheel for the entirety of the drive, and the woman

did not engage with the CI. Id.

      When the CI exited the vehicle, he or she gave the signal that the

transaction had occurred, and the officers proceeded to stop the vehicle and

arrest DeGroot. Id. at 62. Officer Ference searched DeGroot, and found

money, including the $400 in prerecorded buy money, “a secondary amount

of crack cocaine,” and three cell phones. Id. at 63. The officer found five small

baggies of narcotics, noting the narcotics were “packaged in small corner

wrappers of baggies, tied, knotted, weighed” and “[t]he narcotics would be

consistent with denomination[ s]o this amount of narcotics would be this

amount of money.” Id. at 64. The police officers put the narcotics “in larger

bags for easier packaging and easier transportation to the lab.” Id. at 65.

Officer Ference testified that, after confiscating the cell phones, the officers

called the same number the CI had called to schedule the control buy, and

one of DeGroot’s phones rang, showing the police department’s number. Id.

at 68. Officer Ference also testified that, from his training and experience, one




                                      -3-
J-S54022-20



phone, usually not in the person’s name, would be used for coordinating drug

transactions, and the other phones would be for personal use. Id. at 86.

      The officers also met with the CI, who gave them the narcotics

purchased during the controlled buy. Id. at 69. The officers again searched

the CI, to ensure the CI had no further contraband. Id. Officer Ference

testified that the narcotics were “inside the baggies” and “in their original

packaging, the clear cellophane bag.” Id. at 70. The narcotic was the “white

rock substance.” Id. The officers put the clear cellophane bags containing the

“white rock substance” inside a Ziploc bag to send to the lab. Id.

      The Commonwealth next presented the testimony of a forensic scientist,

Kenneth Mayberry, who was accepted as an expert. Id. at 89-92. He testified

that the two exhibit bags “contained cocaine,” a Schedule II controlled

substance, with one bag weighing 1.84 grams, plus or minus .01 grams, and

the second weighing 1.67 grams, plus or minus 0.01 grams. Id. at 96.

      At the conclusion of the Commonwealth’s case, DeGroot presented a

motion to dismiss. He argued, among other things, that his Sixth Amendment

rights were violated because the CI did not testify, and that the

Commonwealth did not properly authenticate the drugs because the police

officers repackaged the drugs and the Commonwealth failed to establish a

chain of custody. Id. at 101. The court denied the motion. Id. at 101-02.

      DeGroot testified in his own defense. He stated that he waited in the

van, while the driver went inside the Turkey Hill to buy cigarettes. The driver

told him that if her phone rang, he should answer it and tell the person “to

                                     -4-
J-S54022-20



stay in the car.” Id. at 106. According to DeGroot, when the phone rang, he

answered, told the person to stay in the car, and immediately hung up. Id.

When the driver returned, the phone rang again, and the driver answered and

told the caller to go down the street; she then let a woman inside the minivan.

Id. at 107. DeGroot testified that his two phones were in the cup holders, and

as he grabbed one of his phones, the woman put money on the center console,

and the driver grabbed the money. Id. at 108-09. The driver let the woman

out and “[m]oments after that” the police stopped the minivan. Id. at 109.

DeGroot said that when he got out of the minivan, he did not have a phone or

narcotics on him. Id. at 110. He had $1,800 in cash, a bank card, and an

identification card. Id. at 110, 117. On cross-examination, DeGroot agreed

that when initially asked his name, he provided his brother’s name. Id. at

111-12.

      The jury found DeGroot guilty of the above-referenced offenses. In

December 2019, the trial court sentenced DeGroot to 16 to 48 months’

incarceration and 12 months’ probation. On the sentencing order, the court

listed the controlled substance at issue as “crack cocaine.” Order, filed Dec.

19, 2019. DeGroot filed a timely notice of appeal.

      DeGroot raises the following issues:

          I. Whether the evidence was insufficient to prove possession
          with intent to distribution crack cocaine?

          II. Whether the evidence was insufficient to prove delivery
          of crack cocaine?




                                     -5-
J-S54022-20


         III. Whether the conviction was obtained in violation of the
         confrontation clause of the Sixth Amendment to the
         Constitution of the United States?

         IV. Whether the consecutive sentences for delivery of crack
         cocaine and possession with intent to deliver crack cocaine
         are based on inaccurate information and false assumptions
         in violation of the Due Process Clause of the Fourteenth
         Amendment?

DeGroot’s Br. at 2-3.

      In his first two issues, DeGroot challenges the sufficiency of the

evidence, claiming the Commonwealth failed to prove he possessed crack

cocaine, that he had the intent to distribute crack cocaine, or that he delivered

crack cocaine.

      DeGroot maintains that the evidence was insufficient to prove the

substance at issue was crack cocaine. He points out that Officer Ference

testified that he removed the cocaine from its original packaging and put it in

a larger bag before sending it to the lab for analysis. According to DeGroot,

the substance found in the two bags and sent to the laboratory was not crack

cocaine but rather a substance that “contained cocaine.” DeGroot’s Br. at 11.

He also argues that the procedure of placing the substance into another bag

for transmittal to the laboratory broke the chain of custody such that the

Commonwealth failed to prove that the substance police took from the CI was

the same substance that the laboratory received. DeGroot further claims the

Commonwealth did not prove he had the intent to distribute because “[t]he

drug quantity was so miniscule that it is not possible to draw an inference of




                                      -6-
J-S54022-20



intent to distribute,” and was more consistent with possession for personal

use. Id.

      We review a challenge to the sufficiency of the evidence de novo.

Commonwealth v. Chambers, 188 A.3d 400, 409 (Pa. 2018). “To determine

if the evidence was sufficient to support a guilty verdict, we view the evidence

in the light most favorable to the Commonwealth, as verdict-winner, and draw

all reasonable inferences in the Commonwealth’s favor.” Commonwealth v.

Hall, 199 A.3d 954, 960 (Pa.Super. 2018). “We then ask whether the evidence

was sufficient to permit a jury to find each and every element of the crimes

charged beyond a reasonable doubt.” Id. (citing Commonwealth v.

Hoffman, 198 A.3d 1112, 1118 (Pa.Super. 2018)). “The Commonwealth may

sustain its burden with wholly circumstantial evidence,” and we defer to the

finder of fact in matters of credibility. Id. (citing Commonwealth v. Hewlett,

189 A.3d 1004, 1008 (Pa.Super. 2018)).

      The evidence was sufficient to prove the delivery, possession, and PWID

charges. “[F]or a defendant to be liable as a principal for the delivery of a

controlled substance there must be evidence that he knowingly made an

actual, constructive, or attempted transfer of a controlled substance to

another person without the legal authority to do so.” Commonwealth v.

Murphy, 844 A.2d 1228, 1234 (Pa. 2004); see also 35 P.S. § 780–

113(a)(30). The term “delivery,” as used in this section, is defined as “the

actual, constructive, or attempted transfer from one person to another of a




                                     -7-
J-S54022-20



controlled substance, other drug, device or cosmetic whether or not there is

an agency relationship.” 35 P.S. § 780–102.

      Here, the evidence was sufficient to prove that DeGroot delivered 1.84

grams of cocaine to the CI in exchange for $400. Officer Ference testified that

the CI set up a drug transaction, that he observed the CI and DeGroot interact,

and that, after the transaction, DeGroot had the $400 in buy money and the

CI had the substance that a forensic scientist testified contained cocaine. Such

evidence was sufficient to support the Delivery of a Controlled Substance

conviction.

      To prove Possession of a Controlled Substance, the Commonwealth

must prove the defendant “[k]nowingly or intentionally possess[ed] a

controlled or counterfeit substance” and that he was “a person not registered

under this act.” 35 P.S. § 780-113(a)(16). The Commonwealth may prove

possession by showing actual, constructive, or joint constructive possession.

Commonwealth v. Vargas, 108 A.3d 858, 868 (Pa.Super. 2014) (en banc).

To prove actual possession, the Commonwealth must show that the

contraband was found on the defendant’s person. Id.

      Here, DeGroot claims that the Commonwealth did not prove he

possessed     a   controlled   substance.   We   disagree.   The   Commonwealth

presented testimony that police found a substance on DeGroot’s person that

tested positive for cocaine. This was sufficient to support the conviction for

Possession of a Controlled Substance.




                                       -8-
J-S54022-20



     To sustain a conviction for PWID, “the Commonwealth must prove that

the defendant ‘possessed a controlled substance and did so with the intent to

deliver it.’” Commonwealth v. Sarvey, 199 A.3d 436, 450 (Pa.Super. 2018)

(citation omitted). “[A]ll the facts and circumstances surrounding possession

are relevant in making a determination of whether contraband was possessed

with intent to deliver.” Commonwealth v. Lee, 956 A.2d 1024, 1028

(Pa.Super. 2008) (quoting Commonwealth v. Brown, 904 A.2d 925, 931

(Pa.Super. 2006)). “Factors to consider in determining whether the drugs

were possessed with the intent to deliver include the particular method of

packaging, the form of the drug, and the behavior of the defendant.”

Commonwealth v. Kirkland, 831 A.2d 607, 611 (Pa.Super. 2003) (quoting

Commonwealth v. Conaway, 791 A.2d 359, 363 (Pa.Super. 2002)).

     Here, the evidence established that when the police officers searched

DeGroot, he had 1.64 grams of a substance containing cocaine on him; the

substance was packaged in smaller quantities; he had three cellphones with

him; and he had in his possession $1,800 in cash. Further, the police arrested

DeGroot immediately after a controlled buy with the CI. Such evidence

supports a guilty verdict for PWID. See Commonwealth v. Ratsamy, 934

A.2d 1233, 1237-38 (Pa. 2007) (factors to consider when determining intent

for PWID, when quantity is not dispositive, include the manner the controlled

substance was packaged, the defendant’s behavior, whether there was drug

paraphernalia, and whether the defendant possessed large sums of cash).




                                    -9-
J-S54022-20



       DeGroot’s argument that the evidence was insufficient because he was

charged with possession, delivery of, and PWID of “crack cocaine,” but

convicted of possession, delivery, and PWID of “cocaine,” is meritless. “Crack”

cocaine is essentially a solidified form of powder cocaine that has been

converted by chemical means into a hard substance. The chemical process

“does not alter its basic ingredient: cocaine. As a synthetic form of cocaine, it

is classified under Schedule II.” Commonwealth v. Dancy, 650 A.2d 448,

450 (Pa.Super. 1994) (citation to record omitted). Indeed, the Controlled

Substance Act, 35 P.S. § 780-104(2)(i), defines Schedule II narcotics to

include “[c]oca leaves and any salt, compound, derivative, or preparation of

coca leaves,” regardless of whether the “salt, compound, derivative, or

preparation” was produced “by means of chemical synthesis, or by

combination of extraction and chemical synthesis . . . .”

       Similarly, DeGroot’s focus on the forensic scientist’s choice of words–

“substance containing cocaine”—is misleading. His testimony2 established that

the substances sold to the CI and found on DeGroot’s person contained

cocaine, which is a Schedule II controlled substance.

       Further, DeGroot’s challenges to the chain of evidence do not render the

evidence so insubstantial as to be incapable of proving guilt beyond a

reasonable doubt. Commonwealth v. Bolden, 406 A.2d 333, 335-36 (Pa.

____________________________________________


2 DeGroot also notes the lab reports uses similar wording. Although the lab
reports were admitted into evidence, they were not included in the certified
record. DeGroot has thus waived this aspect of his challenge.

                                          - 10 -
J-S54022-20



1979); cf. Commonwealth v. Witmayer, 144 A.3d 939, 950 (Pa. Super.

2016) (stating that gaps in the chain of custody go to weight, not admissibility

of evidence). Here, there was no gap in the chain of custody. Rather, the

officers merely transferred the items into a different bag for transport to the

lab. Furthermore, DeGroot cross-examined the witnesses regarding their

handling of the evidence, and the jury considered such testimony when

rendering its verdict. Such testimony does not render the evidence cited above

insufficient to prove that DeGroot committed each crime.

      In his next issue, DeGroot argues the failure to call the CI to testify

violated his Sixth Amendment right to confront witnesses. He argues the

signal used by the CI was a communication accusing DeGroot, and DeGroot

did not have an opportunity to cross-examine the CI as to its use. He further

claims Officer Ference’s testimony violated the hearsay rule and his right to

confront witnesses, because he testified about words and actions of a non-

testifying CI.

      The “[a]dmission of evidence is within the sound discretion of the trial

court and will be reversed only upon a showing that the trial court clearly

abused its discretion.” Commonwealth v. Radecki, 180 A.3d 441, 451

(Pa.Super. 2018) (quoting Commonwealth v. Tyson, 119 A.3d 353, 357

(Pa.Super. 2015)). “An abuse of discretion is not merely an error of judgment,

but is rather the overriding or misapplication of the law, or the exercise of

judgment that is manifestly unreasonable, or the result of bias, prejudice, ill-

will or partiality, as shown by the evidence of record.” Id. (quoting Tyson,

                                     - 11 -
J-S54022-20



119   A.3d   at   357-58).    Further,   a     defendant’s   “failure   to   raise   a

contemporaneous objection to evidence at trial waives that claim on appeal.”

Id. at 455 (quoting Commonwealth v. Thoeun Tha, 64 A.3d 704, 713

(Pa.Super. 2013)); see also Pa.R.A.P. 302(a) (“Issues not raised in the trial

court are waived and cannot be raised for the first time on appeal.”).

      DeGroot has waived his challenge to the testimony regarding the signal

provided by the CI. He did not contemporaneously object to the testimony

regarding the CI’s use of the signal, and made no mention of the signal when

objecting to Officer Ference’s testimony. N.T., 10/22/19, at 56-59; see

Radecki, 180 A.3d at 455.

      DeGroot also waived this challenge as to the remainder of Officer

Ference’s testimony. DeGroot did not object until after Officer Ference had

testified at length – that the CI made a call to “DS,” the CI and DS arranged

a meeting for a drug transaction, the CI would take off his or her hat when

the transaction had been completed, the officers conducted a search of the CI

prior to the transaction, and the officers provided the CI with buy money. N.T.,

10/22/19, at 55-58. He therefore waived the challenge to the testimony. See

Radecki, 180 A.3d at 455.

      Further, even if he had timely raised an objection to Officer Ference’s

testimony, we would conclude the court did not abuse its discretion in denying

the objection. DeGroot objected, arguing that “[b]ecause if [the CI was] not

coming [to testify], I object to this entire line of questioning as hearsay.” N.T.,

10/22/19, at 58. The court overruled the objection, noting the officer was

                                      - 12 -
J-S54022-20



testifying to his observations. Id.      DeGroot then stated the officer was

“testifying [as to] what the CI basically said or did [and i]f I don’t get a chance

to cross examine this person, that’s unconstitutional.” Id. at 58-59. The court

overruled the objection. Id. at 59. We would conclude the court did not abuse

its discretion in doing so, because, as the court noted, Officer Ference was

testifying regarding his observations of the CI’s and DeGroot’s actions, and

the officer was subject to cross-examination.

      In his final issue, DeGroot claims his sentence was illegal because it

violated his Fourteenth Amendment Due Process rights. He claims the court

based the sentence on inaccurate information and false assumptions, “as if

[DeGroot] had been found guilty of delivery of crack cocaine and possession

with intent to deliver crack cocaine.” DeGroot’s Br. at 16. He notes the

sentencing order specifies he delivered “crack cocaine,” and stated he was

guilty of possession with intent to deliver “crack cocaine.” According to

DeGroot, the lab report – which is not in the certified record – indicates the

delivery involved a “very small quantity of a substance containing cocaine.”

Id.

      DeGroot appears to claim that the court sentenced him for a crime of

which he was not convicted. This claim fails. As the trial court stated, DeGroot

was convicted of delivering 1.84 grams of cocaine and possession and PWID

of 1.67 grams of cocaine. That the sentencing order stated his conviction was

for delivery and PWID of crack cocaine is of no moment, as crack cocaine is,

for present purposes, cocaine. To the extent he maintains that the court

                                      - 13 -
J-S54022-20



considered an impermissible factor in sentencing, such a claim goes to

discretionary aspects of sentencing. Commonwealth v. Matthews, 227 A.3d

1, 11 (Pa.Super. 2020). DeGroot waived any such challenge by failing to raise

the issue in post-sentence motions, and by not seeking allowance of review in

this Court pursuant to Pa.R.A.P. 2119(f).

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/25/2021




                                   - 14 -